Case 1:18-CV-08250-.]SR Document 29-4 Filed 10/26/18 Page 1 of 5

EXhibit D

o-\_ nw

vIN= 2AM3545A190047290
Hake: HASERATI

!ear: 2009

Body: qu) 4 DOOR

Color: (SIL) ALUMINUM / SILVEH
woman 4 q 00

GVW: -

9 of hxlas: -

Odometer: 1?621
Odomater nate: 01-22-2018

odometer Statua: (A) ACTUAL
vehicle Typ¢: (AU) AUTO

UBE COdQ: (Pl ?RIVATE

F“Bl Typa: -

vehicle Claoa: 111 PASSENGER
VEHICLE

CaSe 1:18-CV-08_2_50-.]SR __Document 29-4 Filed 10/26/18 Page 2 of 5

Titla Number: 117366348

Title Typa: LC

Titlo Status Data: 02-05-2018
Isaua Dace: 02-05-2018

Current Statac FLORIDA
P:avious Issuo notes 01-02-2015
T=nnate: Type: (D| DEALER
Title Statua: lTR) TRANSEER
Elac.Tlnle Status: { - 1

 

Plate Information

Licenaa Plata: JEZTll

Iaaua Dato: 02-05-2018
Expiracion buta; 08-05-2027
Plato Cedn! lRGS) SUNSHINE STHTB
Plate Typ¢: (R) REGULnR

Plata Etatuas (I) ISEUED

ARF Cradic : 3

Plate Replacamant : -

Ragistration Information

Rag.er: (ER] PRIVBTE
Effective bata: 01-22-2013
Expiration Data: 11-25-2015
Acqui:oa Dana: 01-22-2018
Pizac Raqistered: 12»02-2014
nag.Type: lRl RBGULAR
Rag.StatuB: (Al RCTIVE
Rag.Numbar: 274062002

Dacal Infarmntion

nacal Number: 18892958

Dacal !ear: 2018

vocal Type: (vDC} MoToR vBHICLE
DBCAL

Dooal rsoua: 02-05-2018
Raplacemant Reason: ~

Flaat Numbor: -

Cancallation nate; -

Initlal Fee Paid: (P) PAID

 

Registrant Information

SBRBH, CEARLIE
535 N SPUONBILL DR
SARASOTA, FLORIDA 34236

DOB: 11“25-1989 Sex : Male
County: SARASOTB

FL Raaidont: [¥) YBS

DLH: 5650100894250

 

Owner Information

BHREM, CHARLIE
536 N SPOONBILL DH
SBRRSOTA, PLORIDA 34236

DCB: 11-25-1989 aaz: Hale
County: SABASOTA

FL Rasidont: lY} 185

DL*: 5650100894250

 

Lien Holder Info:mation

use onEaAL cnno:m union
13302 N PALM DR
TAMPH. FLORIDA 33612

Customar $: 200019733
customer Typex (B] BUSINESS
Lien oates 11-20-2014

Lian Statuu: (S) SATISFIED
Eloot=onic Lian? Yes

 

Insurance Informacion

No Insu:ance Inrorma+mon on file

 

Stop Information

 

No SLup Informotion on File

 

 

“ 916/2015 CaSe 1:18-CV-08250-.]SR Documegmc;g$.f§,mal,:¢jl,eg\e;p/Z€/l$ PageSoiB

Vehicle Information Check

 

'l

 

Vehicle Information:

 

 

 

 

 

 

 

 

 

Vehicle Iderltlficatlon Number: ZAMHJ45A790047298 lYear/Make: 2009 MASERATI
Prevlous Tlt|e State: IFLORIDA lReglstration Explratlon Date: 111/25/2018
Tit|e: 117366348 11tle lssue Date: 2/5/2018

Tltle Status: ACTIVE Tltle Prlnt Date: 2/8/2018
Odometer Readlng/Status: :a-’I'|'_?EZAEQCTUAL JOdorneter Date: 1/22/2018
Color: ALL|MINUM / SILVER Veh|cle Type: AUTO

Net Welght: 4,400 |Owner Information: 1 owner

Paper T|tle lsalvage:

 

Brands:

 

 

 

 

Lien Information

 

There is no lien on thls vehlc|e.

If any of the information on this record needs to be corrected, please contact your ta_x
collector and complete appropriate paperwork to update the record.

If you have lost or misplaced your title and need to apply for a duplicate, ;Li_c,|g__b_e_;;e for the
form and lnsl:ructions.

 

 

hltps:llservices.llhs mv.govMVCheckWeblResultVlaw.aspx

 

Case 1:18-CV-0825O-.]SR Document 29-4 Filed 10/26/18 Page 4 of 5

n\i inv *III¢ V&»Ml§ l~¢°\i.¢

VIN: 2AH45VLA700070648
Maka: HASBRATI

¥ee:: 2013

Body: (ZDJ 2 DOOR
Color: (BLUl BLUE
Weight: 4160

va: -

# of Axles: -

Fu¢l Typa: -

VEHICLE

Odometor: 12458
odometer Dato:

odometer Status:
vehicle Type:
UBB Code: (P) PRIVATB

vehicle Closa: ill PASSENGER

Titla Numherc 111463371

07-09-2018 mitle Type: LC
lnl ncTunL mitlo Scacus nunez 01»18-2018
lAU] AUTO lasuo notes 07-18-2018

Currenu State: PLORIDA
Provioue Iseuo Date: 04-04-2013
T:ansfer Type: lDl DEALER
Titlo Status: (TR) TRANSFER
slee.Titlo Status: ( - l

 

Plate Information

Licenee Plata; KAGS32

Isaue Date: 07-18-2018
Expiration naval 01~18'2023
Elote Codo: [RGS) SUNSHINE STATB
slate Typal cal RBGULnR

Eloto Statuex ¢Il IS$UED

ARF Credic :3

Plab& lundchth f *

Rog.$tatuox
Rog.Numberz

Regist:ation Information

Reg.uso: lPR) PRIVATE
Effectiva Dat°:
Expiration notes 11-25-2018
Acquired notes 07*09~2018 DEChL
Firet Ragiutu:nd: 03-25~2013
Rag.Type¢ (Rl RBGULAR

{A) ACTIVB
2763]1102

07-09-2018

Decal Information

DO¢al Numbor: 19969805
Deoal fears 2018
DB¢al Type: (VDC} MOTOR VEHICLE

Decal Issuo: 07-18“2013
Raplacamant Reuoon: -
Fleet Number: -
cancellation Dato: -
Initial Fea Paid: (P) EAID

 

Regiotrant Information

BHREM, annLIe
536 N SPooNBILL DR
SARASOTA. PLoR:DA 34236

DOB: 11-25-1989 Sex c Male
County: SARASOTA

FL Rasident: (Y| Yes

DLG: 5650100894250

 

Owner Information

SHREH, CHARLIB
536 N SPOONBILL DR
SARASOTA, FLORIDA 34236

DOB: 11-25-1989 Sex: Hale
County: SARASOTA

FL Reaidant: (Yl Yes

oL¢: 5650100894250

 

Lien Holdar Information

No Lien Holder Information On File

 

Insuranco Information

company: D:og:eonivo nmerican In;u:anco Company
Phone: ldGOl 395-4450

Insuranca Company Codex 9412

Company Type: PRQPERT¥ AND CASUALTY INSURBR

Meilino Address:

P.O. BOX 89490
cLBvshAND, ok 44101-6490
United Scaces

 

Stop In£ormation

 

No Stop Information on File

 

 

' srs/2015 CaSe 1:18-CV-0825O-.]SR Documeggic@gr§,ma@l,e,qagp/Z€/l$ Page50i5

Vehicle Information Check

 

 

Vehicle Information:

 

 

 

 

 

 

 

 

 

 

 

Vehlc!e Identlficatlon Number: ZAM45VLA7DDO70648 Year/Make: 2013 MASERATI
Previous 'rltle state |FLoRIDA Reglstratlon expiration oate: |11/25/2018
Title: 111463371 Tltle Issue Date: 7/18/2018
Title Status: ACTIVE Tltle Print Date: 7/23/2018
Odometer Reading/Status: LEL;;%;UAL Odometer Date: 7/9/2018
Color: BLUE Vehicle Type: AUTO

Net Welght: 4,160 Dwner Information: 1 owner

Pa per Title Salva§e:

Brands:

 

 

 

Lien Information

 

 

There ls no lien on this vehicle.

 

 

 

If any of the information on this record needs to be corrected, please contact your m
collector and complete appropriate paperwork to update the record.
If you have lost or misplaced your title and need to apply for a duplicate, gll_ck_h_er_e for the

form and instructions

https:h'servlces.flhsmv.gov!MVCheccheblResullView.aspx

`.|.\‘1

